Montgomery, Judge.
The evidence clearly shows in this case, that the estate is insolvent. Judgments exist against it, which, if paid, will absorb the entire assets in the hands of the administrators. It also shows that the insolvency of the estate was brought about by events entirely beyond the control of the administrators. It is true, the judgments against the estate are founded on debts contracted before June, 1865, and, therefore, the plain*339tiffs in those judgments will have to attach affidavits of the payment of taxes to their executions, before they attempt to levy and sell. But how can the administrators know that they will not do so? Even if the judgment creditors have not yet paid their taxes, what prevents them from doing so now, and then attaching the affidavits to the executions? Clearly, the distributees are not entitled to a distribution until all these outstanding claims against the estate are in some way disposed of. That done, they will then be in order to require a distribution of whatever may be left, if anything, in the hands of the administrators.
Judgment reversed.